                                  Case 18-22575     Doc 21     Filed 11/29/18     Page 1 of 2

                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND
                                                          Greenbelt District

                        IN RE:
                                                                           Bankruptcy No. 18-22575
                        Assitow A. Thiam                                   Chapter 13
                        aka Assitou Adje
                        aka Assitou Thiam
                        aka Assitou Adje-Thiam

                                 Debtor(s)

                                      OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

                               Now comes U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust by
                        and through Law Offices of Jeffrey Nadel and Jeffrey Nadel, Esq. and Scott E. Nadel, Esq.
                        and objects to the Chapter 13 Plan filed by the debtor, and as grounds therefore states as
                        follows:
                               1. That the debtor herein filed a Voluntary Petition for Relief under Chapter 13 of
                        Title 11 of the U.S. code on or about September 23, 2018, thus initiating case number 18-
                        22575.
                               2. That U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust is the
                        holder of a 1st Trust lien on the subject property, 122 Snowy Owl Drive, Silver Spring, MD
                        20901 and further known as tax ID # 13-02338666 in Montgomery County, Maryland.
                                3. That U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust filed a
                        Proof of Claim for its lien on November 16, 2018 wherein they set forth a pre-petition claim
                        in the amount of $134,743.99.
                                4. That the debtor has filed a Plan which calls for payment to Caliver Home Loans,
                        Inc. of pre-petition arrearages in the amount of $100,000.00, thus unjustifiably reducing the
                        rightful and timely filed claim of U.S. Bank Trust, N.A., as Trustee for LSF8 Master
                        Participation Trust.
                              5. That no objection to the said proof of claim has been filed and therefore the claim is
                        presumed to be valid and in the amount stated. 11 USC § 502(a); Bankruptcy Rule 3001(f).
                               6. That therefore the plan is unfeasible and cannot be confirmed as a matter of law
                        unless amended to provide for curing of the arrearage claim of U.S. Bank Trust, N.A., as
                        Trustee for LSF8 Master Participation Trust and to provide adequate funding for all
                        payments, which are required to be made under the plan.




    LAW OFFICES OF
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000

 FILE NUMBER: 21679
                                Case 18-22575       Doc 21    Filed 11/29/18     Page 2 of 2

                                WHEREFORE, U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust
                        prays that the Chapter 13 Plan as filed by the debtor be DENIED confirmation.



                                                                    LAW OFFICES OF JEFFREY NADEL

                                                                    By: /s/ Jeffrey Nadel
                                                                    Jeffrey Nadel 01526
                                                                    4041 Powder Mill Road, Suite 200
                                                                    Calverton, Maryland 20705
                                                                    240-473-5000
                                                                    jeff@lojnlaw.com
                                                                    Attorney for U.S. Bank Trust, N.A., as Trustee
                                                                    for LSF8 Master Participation Trust

                                                                    By: /s/ Scott E. Nadel
                                                                    Scott E. Nadel 16027
                                                                    scottnadel@lojnlaw.com
                                                                    4041 Powder Mill Road, Suite 200
                                                                    Calverton, Maryland 20705
                                                                    240-473-5000
                                                                    Attorney for U.S. Bank Trust, N.A., as Trustee
                                                                    for LSF8 Master Participation Trust


                                                           Certificate of Service

                               I hereby certify this 29th day of November, 2018 that a copy of the foregoing
                        Objection were mailed, postage prepaid, first class, to the following:

                                                                          Assitow A. Thiam
                                                                          122 Snowy Owl Drive
                                                                          Silver Spring, MD 20901

                        Office of U.S. Trustee
                        6305 Ivy Lane
                        Suite 600
                        Greenbelt, MD 20770

                        The following parties have been served via ECF:

                        Donald L. Bell, Esquire                           Timothy P. Branigan, Trustee
                        6305 Ivy Lane                                     9891 Broken Land Parkway, Suite 301
                        Suite 214                                         Columbia, MD 21046
    LAW OFFICES OF      Greenbelt, MD 20770
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000                                                    /s/ Scott E. Nadel
 FILE NUMBER: 21679
                                                                    Scott Nadel
